Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Boyd Adkins appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint against Defendants after a 28 U.S.C. § 1915 (2012) review. We have reviewed the record and find no reversible error. Accordingly, we deny Adkins’ motion for appointment of counsel and affirm for the reasons stated by the district court. Adkins v. McDonald, No. 5:14-ct-03144-F (E.D.N.C. Dec. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the *160materials before this court and argument would not aid the decisional process.

AFFIRMED.